Per Curiam.
Plaintiff filed this action to recover for concrete pipe and supplies shipped to defendant *651at its request. At the close of plaintiff’s proofs, the trial court granted defendant’s motion for a directed verdict of no cause of action. In making this ruling, the trial court found that plaintiff’s proofs, taken most favorably to plaintiff, did not establish a contract, express or implied, between the parties. Plaintiff appeals.
Plaintiff’s theory of liability is implied contract. In order to establish it, plaintiff had to prove that the person with whom it dealt was the agent of defendant or to prove facts from wdiich such agency could be inferred. The record, and this includes the separate record, fails to establish the required agency and fails to establish facts from which the agency could be inferred.
Affirmed with costs to defendant.